                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                      )
SECURITIES AND EXCHANGE COMMISSION,   )
                                      )
        Plaintiff,                    )
                                      )
     v.                               )
                                      )
GREGORY LEMELSON and LEMELSON CAPITAL )
MANAGEMENT, LLC,                      )                    Civil Action No. 1:18-cv-11926-PBS
                                      )
        Defendants,                   )
                                      )
  and                                 )
                                      )
THE AMVONA FUND, LP,                  )
                                      )
        Relief Defendant              )
                                      )

           AFFIDAVIT OF FATHER EMMANUEL LEMELSON IN SUPPORT OF
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       I, Father Emmanuel Lemelson, hereby swear and declare as follows:

       1.      I am a canonically ordained priest in the Greek Orthodox Church and have been

identified in the Complaint to this action as Gregory Lemelson. I also serve as the Chief

Investment Officer of Lemelson Capital Management, LLC. I am an activist investor. Lemelson

Capital Management, LLC is the general partner to the Amvona Fund, LP, a pooled investment

vehicle.

       2.      I started the Amvona Fund in 2012.

       3.      The Amvona Fund has focused on long-term commitments in common stocks, but

has also occasionally shorted companies I believed were overvalued, exercised poor corporate

governance, or engaged in fraud.
       4.      Since 2010, preceding the launch of the Amvona Fund, I have published

approximately 200 pieces of research and commentary discussing amongst other things,

economics, securitization fraud, and high-level security analysis of various common stocks. Of

all my published materials and public commentary regarding stocks, the Securities and Exchange

Commission has only sought charges related to my statements concerning Ligand

Pharmaceuticals (“Ligand”).

       5.      I have consistently published materials regarding my positions (and the positions

taken by the Amvona Fund) in various securities in an effort to be open, transparent, and to allow

my analysis to be both didactic but also subject to public scrutiny. Consistent with my practice

when publishing reports, all of my reports regarding Ligand disclosed that the Amvona Fund had

taken a short position in Ligand’s stock and that it contained my opinion commentary.

       6.      In certain of my analyses, I have sought to appraise the intrinsic value of certain

companies, as well as determining the true security interests of common shareholders, by

carefully assessing the value of the company’s intangible assets, which in many cases resulted in

an opinion that the intangible assets were either over or understated.




                                                 2
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.



Executed: September 30, 2020
                                                             Father Emmanuel Lemelson




                                                3
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on September 30, 2020.

                                                             /s/ Douglas S. Brooks
                                                             Douglas S. Brooks




                                                 4
